Case 1:21-cv-01308-UNA Document 1 Filed 09/15/21 Page 1 of 9 PageID #: 1




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF DELAWARE


 Majharul Chowdhury,                               Civil Action No.

                          Plaintiff,

           – against–                              COMPLAINT

 Citibank, N.A., Discover Bank, Equifax
 Information Services, LLC, Experian
 Information Solutions, Inc., Trans Union,
 LLC,

                          Defendant(s).


                                       COMPLAINT

       Plaintiff, Majharul Chowdhury (hereinafter “Plaintiff”), by and through Plaintiff’s

attorneys, Garibian Law Offices, P.C., by way of Complaint against defendants, Citibank,

N.A. (“Citibank”), Discover Bank (“Discover”), Equifax Information Services, LLC

(“Equifax”), Experian Information Solutions, Inc. (“Experian”) and Trans Union, LLC

(“Trans Union”) (collectively, “Defendants”), alleges as follows:

                                   INTRODUCTION

1. This is an action for damages brought by an individual consumer for Defendants’

   violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”).

                                        PARTIES

2. Plaintiff is an adult citizen of the State of New York.

3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.

4. Citibank is a Delaware corporation who, regularly and in the course of business,

   furnishes information to one or more consumer reporting agencies about its

                                             1
Case 1:21-cv-01308-UNA Document 1 Filed 09/15/21 Page 2 of 9 PageID #: 2




   transactions or experiences with any consumer and therefore constitutes a “furnisher,”

   as codified at 15 U.S.C. § 1681s-2.

5. Discover is a Delaware corporation who, regularly and in the course of business,

   furnishes information to one or more consumer reporting agencies about its

   transactions or experiences with any consumer and therefore constitutes a “furnisher,”

   as codified at 15 U.S.C. § 1681s-2.

6. Defendant Trans Union is a limited liability company that engages in the business of

   maintaining and reporting consumer credit information.

7. Defendant Equifax is a limited liability company that engages in the business of

   maintaining and reporting consumer credit information.

8. Defendant Experian is a corporation that engages in the business of maintaining and

   reporting consumer credit information.

                             JURISDICTION AND VENUE

9. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §

   1331 because the rights and obligations of the parties in this action arise out of 15

   U.S.C. § 1681, 15 U.S.C. § 1681p (which provides that an action to enforce any

   liability created under 15 U.S.C. § 1681 may be brought in any appropriate United

   States District Court, without regard to the amount in controversy).

10. Venue in this district is proper on the following bases:

     a. Venue is proper pursuant to 28 U.S.C. § 1391(b)(1) because all defendants are

         residents of this judicial district pursuant to 28 U.S.C. § 1391(c)(2).

     b. Venue is proper pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of

         the events or omissions giving rise to the claim occurred in this judicial district.


                                              2
Case 1:21-cv-01308-UNA Document 1 Filed 09/15/21 Page 3 of 9 PageID #: 3




                              FACTUAL ALLEGATIONS

11. This case arises out of Defendants’ reporting of inaccurate information on Plaintiff’s

   consumer credit reports.

12. The consumer credit reports at issue are written communications of information

   concerning Plaintiff’s credit worthiness, credit standing, credit capacity, character,

   general reputation, personal characteristics, or mode of living which is used or for the

   purpose of serving as a factor in establishing the consumer’s eligibility for credit to be

   used primarily for personal, family, or household purposes as defined by 15 U.S.C. §

   1681a(d)(1) of the FCRA.

13. The credit reporting at issue arose out of transactions in which money, property,

   insurance or services, which are the subject of the transaction, were primarily for

   personal, family or household purposes.

                               Plaintiff’s Citibank Account

14. By way of background, Citibank issued an account ending in 6648 to Plaintiff. The

   account was routinely reported on Plaintiff’s consumer credit report.

15. On or about June 23, 2020, Citibank issued a 1099-C discharging $853.59 for the

   Plaintiff’s Citibank account ending in 6648.

16. However, in June 2021, Plaintiff’s Citibank account ending in 6648 continued to be

   negatively reported Plaintiff’s credit report with a status of Collection/Charge Off, a

   balance of $1,755.00 and a past due balance of 1,755.00.

17. As evidenced by the 1099-C, Plaintiff’s Citibank account ending in 6648 had a

   balance of $0.00. Accordingly, the tradeline for this account should have been

   updated to reflect that the account has a balance of $0.00.


                                             3
Case 1:21-cv-01308-UNA Document 1 Filed 09/15/21 Page 4 of 9 PageID #: 4




18. On or about July 6, 2021, Plaintiff, via counsel, notified Equifax, Experian and Trans

   Union (collectively referred to as the “Credit Reporting Agencies”) directly of a

   dispute with completeness and/or accuracy of the reporting of Plaintiff’s Citibank

   account ending in 6648.

19. Specifically, Plaintiff disputed that Plaintiff’s Citibank account ending in 6648 was

   being reported with a balance despite the fact that the account had a balance of $0.00.

20. Accordingly, Plaintiff disputed the accuracy of the information in accordance with 15

   U.S.C. § 1681i of the FCRA.

21. However, as of August 2021, the referenced tradeline continued to be reported

   inaccurately on Plaintiff’s consumer credit report by Experian, who continued to

   report Plaintiff’s Citibank account ending in 6648 as having a balance of $1,755.00.

22. Accordingly, Experian failed to correct the inaccuracies within the time frame

   mandated by the FCRA.

23. Upon information and belief, Experian either failed to notify Citibank of the dispute

   by Plaintiff in accordance with the FCRA or alternatively, did notify Citibank and

   Citibank failed to properly investigate and delete the tradeline or properly update the

   tradeline on Plaintiff’s credit reports.




                                              4
Case 1:21-cv-01308-UNA Document 1 Filed 09/15/21 Page 5 of 9 PageID #: 5




                              Plaintiff’s Discover Account

24. By way of background, Discover issued an account ending in 4997 to Plaintiff. The

   account was routinely reported on Plaintiff’s consumer credit report.

25. On or about December 31, 2020, Discover issued a 1099-C discharging $2,176.81 for

   the Plaintiff’s Discover account ending in 4997.

26. However, in June 2021, Plaintiff’s Discover account ending in 4997 continued to be

   negatively reported Plaintiff’s credit report with a status of Collection/Charge Off, a

   balance of $2,176.00 and a past due balance of $2,176.00.

27. As evidenced by the 1099-C, Plaintiff’s Discover account ending in 4997 had a

   balance of $0.00. Accordingly, the tradeline for Discover account ending in 4997

   should have been updated to reflect that Plaintiff’s Discover account ending in 4997

   has a balance of $0.00.

28. On or about July 6, 2021, Plaintiff, via counsel, notified the Credit Reporting

   Agencies directly of a dispute with completeness and/or accuracy of the reporting of

   Plaintiff’s Discover account ending in 4997.

29. Specifically, Plaintiff disputed that Plaintiff’s Discover account ending in 4997 was

   being reported with a balance despite the fact that Plaintiff’s Discover account ending

   in 4997 had a balance of $0.00.

30. Accordingly, Plaintiff disputed the accuracy of the information in accordance with 15

   U.S.C. § 1681i of the FCRA.

31. However, as of August 2021, the referenced tradeline, continued to be reported

   inaccurately on Plaintiff’s consumer credit report by Credit Reporting Agencies, who

   continued to report Plaintiff’s Discover account ending in 4997 as having a balance of

   $2,176.00.
                                           5
Case 1:21-cv-01308-UNA Document 1 Filed 09/15/21 Page 6 of 9 PageID #: 6




32. Accordingly, the Credit Reporting Agencies failed to correct the inaccuracies within

   the time frame mandated by the FCRA.

33. Upon information and belief, the Credit Reporting Agencies either failed to notify

   Discover of the dispute by Plaintiff in accordance with the FCRA or alternatively, did

   notify Discover and Discover failed to properly investigate and delete the tradeline or

   properly update the tradeline on Plaintiff’s credit reports.

                                        COUNT I

            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

                                 (ALL DEFENDANTS)

34. Plaintiff reasserts and incorporates herein by reference all facts and allegations set

   forth above as though the same were set forth at length herein.

35. This suit is brought against all Defendants, whose negligent and willful violations of

   the FCRA have damaged Plaintiff.

36. At all times pertinent hereto, Defendants were acting by and through their agents,

   servants and/or employees, who were acting within the scope and course of their

   employment, and under the direct supervision and control of the Defendants herein.

37. At all times pertinent hereto, the conduct of all Defendants, as well as that of their

   agents, servants and/or employees, was malicious, intentional, willful, reckless,

   negligent and in wanton disregard of federal law and the rights of Plaintiff.

        FCRA VIOLATIONS BY THE CREDIT REPORTING AGENCIES

38. The Credit Reporting Agencies violated their duties under 15 U.S.C. § 1681a to

   conduct a good faith investigation into Plaintiff’s disputes, as detailed herein.




                                             6
Case 1:21-cv-01308-UNA Document 1 Filed 09/15/21 Page 7 of 9 PageID #: 7




39. Plaintiff’s disputes provided the Credit Reporting Agencies with sufficient

   information to show that Plaintiff’s aforementioned accounts were being reported

   inaccurately.

40. The Credit Reporting Agencies failed to conduct a good faith and/or reasonable

   investigation into Plaintiff’s disputes.

41. Further, the Credit Reporting Agencies failed to properly maintain and failed to

   follow reasonable procedures to assure the maximum possible accuracy of Plaintiff’s

   credit information and Plaintiff’s credit report, concerning the accounts in question,

   thus violating the FCRA. These violations occurred before, during, and after the

   dispute process began with the Credit Reporting Agencies, as detailed herein.

                          CITIBANK’S FCRA VIOLATIONS

42. If Citibank had performed a reasonable investigation of Plaintiff’s dispute, pursuant

   to its obligations under 15 U.S.C. §1681s-2(b), Plaintiff’s credit reports would have

   been updated to correct the inaccuracies, as detailed in Plaintiff’s dispute.

43. Citibank has nonetheless willfully, maliciously, recklessly, wantonly, and/or

   negligently failed to meet the requirements set forth under the FCRA, which has

   resulted in the intended consequences of this inaccurate information remaining on

   Plaintiff’s credit reports.

44. Citibank failed to conduct a complete, accurate or reasonable investigation and upon

   information and belief, verified the inaccurate information that was disputed by

   Plaintiff.

45. Citibank should have discovered that the information it was reporting to the Credit

   Reporting Agencies was not accurate.


                                              7
Case 1:21-cv-01308-UNA Document 1 Filed 09/15/21 Page 8 of 9 PageID #: 8




46. Had Citibank properly investigated Plaintiff’s dispute, it would have corrected the

   reporting.

                          DISCOVER’S FCRA VIOLATIONS

47. If Discover had performed a reasonable investigation of Plaintiff’s dispute, pursuant

   to its obligations under 15 U.S.C. §1681s-2(b), Plaintiff’s credit reports would have

   been updated to correct the inaccuracies, as detailed in Plaintiff’s dispute.

48. Discover has nonetheless willfully, maliciously, recklessly, wantonly, and/or

   negligently failed to meet the requirements set forth under the FCRA, which has

   resulted in the intended consequences of this inaccurate information remaining on

   Plaintiff’s credit reports.

49. Discover failed to conduct a complete, accurate or reasonable investigation and upon

   information and belief, verified the inaccurate information that was disputed by

   Plaintiff.

50. Discover should have discovered that the information it was reporting to the Credit

   Reporting Agencies was not accurate.

51. Had Discover properly investigated Plaintiff’s dispute, it would have corrected the

   reporting.




                                             8
Case 1:21-cv-01308-UNA Document 1 Filed 09/15/21 Page 9 of 9 PageID #: 9




                                    CLAIM FOR RELIEF

        WHEREFORE, Plaintiff demands that judgment be entered against Defendants

as follows:

      1. That judgment be entered against Defendants for actual damages
         pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;

      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;

      3. That the Court award costs and reasonable attorneys’ fees against
         Defendants pursuant to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. §
         1681o; and

      4. That the Court grant such other and further relief as may be just and
         proper.

                               DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands

trial by jury in this action of all issues so triable.

                                         Respectfully Submitted,

                                         GARIBIAN LAW OFFICES, P.C.

                                         /s/ Antranig Garibian
                                         Antranig Garibian, Esquire (Bar No. 4962)
                                         1010 N. Bancroft Parkway, Suite 22
                                         Wilmington, DE 19805
                                         (302) 722-6885
                                         ag@garibianlaw.com
                                         Counsel for Plaintiff




                                                 9
